Title: To Benjamin Franklin from Jean de Neufville & fils, [1] June 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Most Honourable Sir!
Amsterdam the [1] June 1780
We had the honour to write to Your Excellency by last maill, acquainting her that we were willing to protect the American Creditt in accepting personally some bills drawn by order of Congress on Henry Lawrence Esqr. residing in Amsterdam; for whose arrivall we still wait. Our generall private connections with America are already so large that the assistance of money for those transactions cannot be expected from us, and your Excellency may be acquainted with some of them.
We doubt not butt on the bills that may be coming with Mr. Lawrance for a loan there might be methodes found for it if this should be the basis of those operations; How that may be, this is at least a circumstance as Criticall as unexpected, and your Excellency will judge with us that those bills for publicq use at all events must be honourd, if only we considere what influence of lost could attend them if they were protested, and the Consequence of further Publicq Credit.
To prevent all this, and to prevent all further inconvenience we have the honour to propose to your Excellency the following expedient.
We do not suppose the bills given out will exceed 2 or three hundred thousand Gilders, before they should hear in America of Mr. Lawrences arrivall here, and know there how matters were settled. Your Excellency may know more about it; butt be this as it will;
We offerr to Accept those bills which will offer, if your Excellency will give us leave to draw on her for what summs we may Accept & that she will accept our draufts for Acct. of Congress, and for those Drawn on Mr Laurens at 6 Month sight (and we have seen no others yett) we shall make our draufts on Yr. Excy. at 7 or 8 Month date with proper advice, if now she would approve of this our plan and give us Assurance that she will Accept of those our bills directly after drawing we shall not lett any bills suffer butt continue to Accept them immediately. In this manner the whole matter is settled at once, and Your Excellency keeps up the Credit of Congress without advancing one farthing. Henry Laurens Esqr must arrive here within that time or his commission must be heard of, and there hath been Certainly measures provided for the payment of those bills butt we must fixe on some plan for the moment & we assure your Escellency we think this is absolutely the best.
We will not dwell on fixing beforehand any Comission for those operations, our principle for the American Cause makes us offer it without any view of intrest and even for nothing.
The sooner Your Excellency could find proper to honour us with an answer the better it would be; even by express as in this season of the Year every day there may apear new bills.
We have the honour to be with all devoted Regard Honour’d Sir. Your Excellencys most surely obedient & most humble Servants
John DE Neufville & Son.
 
Notation: Neuville & fils. June 1780
